Citation Nr: 0638295	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis.

3.  Entitlement to an initial disability evaluation in excess 
of 60 percent for the residuals of a pneumothorax.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a left knee disability.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for varicose veins.

6.  Entitlement to service connection for the residuals of a 
head injury.

7.  Entitlement to service connection for the residuals of an 
eye injury.


8.  Entitlement to service connection for the residuals of 
child delivery complications.

9.  Entitlement to service connection for excessive weight 
gain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1977 to December 1997.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in Montgomery, Alabama.  

The appeal concerning the matter of an initial higher rating 
for left knee disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

In July 2006, the veteran filed a claim for a total 
disability rating for compensation based upon individual 
unemployability as well as information concerning left total 
knee replacement surgery performed in March 2006.  The RO has 
not addressed these matters, and they are referred to the RO 
for appropriate action.  Information concerning these matters 
was received on appeal from the veteran.


FINDINGS OF FACT

1.  The veteran is rated at the 40 percent maximum for lumbar 
spine limitation of motion in the absence of ankylosis.  

2.  The veteran does not have pronounced intervertebral disc 
syndrome.

3.  The veteran has not required bed rest prescribed by a 
physician and treatment by a physician for intervertebral 
disc syndrome.

4.  The veteran does not have ankylosis of her lumbar spine.

5.  The veteran does not have lumbar spine disability 
neurological impairment that could be separately compensated.

6.  The veteran's plantar fasciitis does produce or nearly 
approximate severe flatfoot of either foot.

7.  The veteran's plantar fasciitis manifestations do not 
nearly approximate a moderate foot injury of either foot.

8.  The veteran's pneumothorax does not result in an FEV-1, 
an FEV-1/FVC, or an DLCO(SB) of less then 40 percent of 
predicted; or a maximum exercise capacity of less than 15 
ml/kg/min of oxygen consumption; or cor pulmonale; or right 
ventricular hypertrophy; or pulmonary hypertension; or 
episodes of acute respiratory failure; and it does not 
require outpatient oxygen therapy.  

9.  The veteran does not have varicose veins of her right 
lower extremity and has no more than moderate varicose veins 
of her left lower extremity, without persistent edema.  

10.  The veteran does not have residuals of a head injury.  

11.  The veteran does not have residuals of an eye injury.  


12.  Refractive error including presbyopia is shown.

13.  No residuals of child delivery complications are shown.

14.  A disease or injury of excessive weight gain is not 
shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Codes 5292-5295 (2002), 5237 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 5276 (2006).

3.  The criteria for an initial disability rating in excess 
of 60 percent for the residuals of a pneumothorax have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6843 (2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for varicose veins have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 7120 (1997, 2006).

5.  Residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  Residuals of an eye injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.  Refractive error including presbyopia is not a disease 
for which VA compensation is warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


8.  Residuals of child delivery complications were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

9.  A disease or injury of excessive weight gain was not 
incurred or aggravated in service and was not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

When there has been an appeal of a rating decision and there 
is a subsequent increase in the disability rating, the appeal 
is not abrogated.  Instead, the veteran is presumed to be 
seeking the highest rating possible.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993).

The ratings assigned are all initial ratings.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

There have been some substantive changes to the rating 
schedule during the course of the claim.  Those that have 
been made are discussed below and can not be applied before 
their effective dates.  



Lumbar spine disability rated 40 percent.

The veteran appealed the initial assignment of a 10 percent 
rating, under Diagnostic Code 5295, for lumbosacral strain, 
effective from January 1, 1998.  In a January 2002 rating 
decision, the RO increased the disability rating to 40 
percent effective from January 1, 1998, using Diagnostic Code 
5295-5292.  Neither of those diagnostic codes, however, has a 
rating higher than 40 percent; consequently, a rating higher 
than 40 percent under diagnostic code, including via 
38 C.F.R. § 4.40, 4.45, is not possible.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).

There have been changes to the rating schedule during the 
course of the appeal.  The above diagnostic codes no longer 
exist.  Additionally, there was a Diagnostic Code 5293 prior 
to September 23, 2002 which provided ratings for 
intervertebral disc syndrome between 0 and 60 percent based 
on orthopedic and neurological manifestations.  Effective 
from September 23, 2002, see 67 Fed. Reg. 54345 (August 22, 
2002), intervertebral disc syndrome could be rated either on 
chronic orthopedic and neurological manifestations or on the 
frequency of incapacitating episodes, defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Effective from September 26, 2003, 68 Fed. Reg. 
51456 (Aug. 27, 2003), the current general rating formula for 
diseases and injuries of the spine became effective.  

Thus, prior to September 23, 2002, intervertebral disc 
syndrome is rated on the basis of orthopedic and neurological 
manifestations under Diagnostic Code 5293.  From September 
23, 2002, intervertebral disc syndrome is rated either on the 
basis of chronic orthopedic and neurological manifestations 
or on the basis of frequency of incapacitating episodes.  The 
rating criteria for the neurological manifestations, found at 
38 C.F.R. § 4.124a, have not changed, but the rating criteria 
for the orthopedic manifestations were revised, effective 
September 26, 2003.  The Board will first consider whether a 
higher rating may be supported using the criteria in 
Diagnostic Code 5293 prior to August 2002, then whether a 
higher rating may be supported under the revised rating 
criteria.

The evidence does not support the assignment of a 60 percent 
rating prior to September 23, 2002 under old Diagnostic Code 
5293.  A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Prior to September 23, 
2002, this was not present.  Pronounced intervertebral disc 
syndrome was not diagnosed.  The diagnosis instead was 
degenerative joint disease of the lumbar spine on VA 
examination in February 1998 and the spine examiner reported 
on physical examination that no neurological abnormalities 
were detected.  The February 1998 general medical examiner 
diagnosed degenerative joint disease with radiculopathy and 
pain and did not indicate that there were any neurological 
findings appropriate to the site of diseased disc.  A VA 
examiner in November 2000 indicated that the veteran's deep 
tendon reflexes were 1+ and equal bilaterally and did not 
diagnose intervertebral disc syndrome but instead diagnosed 
arthralgia of the lumbosacral spine.  The preponderance of 
the evidence indicates that the veteran does not have 
pronounced intervertebral disc syndrome.

Addressing first whether a higher rating might be assigned 
after September 23, 2002, on the basis of incapacitating 
episodes of intervertebral disc syndrome, the Board notes 
that there is no indication in the record that the veteran 
has had intervertebral disc syndrome that has required bed 
rest prescribed by a physician and treatment by a physician.  
No treatment records or medical statement indicating that 
this has occurred has been submitted.  Additionally, the VA 
examiner in June 2004 indicated that he had reviewed the 
remand, which had provided the definition of an 
incapacitating episode and asked the examiner to comment on 
whether the veteran had incapacitating episodes from 
intervertebral disc syndrome.  The examiner noted that the 
veteran would have one flare-up every three months lasting 
for about one to two days, and that during the flare-up, she 
will have moderately severe functional impairment because 
although her pain was relatively severe, she would still 
continue to work with the pain.  Accordingly, the record does 
not support assigning a rating after September 23, 2002 on 
the basis of incapacitating episodes.  For a 60 percent 
rating, there would have to be incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months; this is not shown.  

The Board will next address whether, from September 23, 2002, 
a higher evaluation could be assigned for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.  To assign a rating higher than 40 percent using 
the orthopedic criteria in effect before September 2003 would 
require complete bony fixation of the spine; or a vertebral 
fracture (a) with cord involvement, (b) causing 
bedriddenness, or (c) requiring long leg braces, under 
38 C.F.R. § 4.71a, Diagnostic Code 5296 or 5285.  This is not 
alleged or shown, however.  Thus, the criteria for assignment 
of a rating higher than 40 percent were not demonstrated.  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a rating higher than the current 40 
percent evaluation only for unfavorable ankylosis, either of 
the entire thoracolumbar spine or of the entire spine.  In 
this case, ankylosis of the lumbar spine is not present.  It 
has not been alleged, reported, or diagnosed.  

Under either the old or the new rating criteria, there is no 
identified neurological impairment that could be separately 
compensated under another diagnostic code.  The 40 percent 
rating under a diagnostic code evaluating limitation of 
motion of the spine could be combined with a rating under 
38 C.F.R. § 4.124 without violating the 38 C.F.R. § 4.14 rule 
against pyramiding.  However, lower extremity neuropathy has 
not been diagnosed.  Additionally, the VA examiner in June 
2004 was asked to describe all symptomatology due to the 
veteran's service-connected low back disability and in the 
diagnosis section, indicated that the diagnosis was low back 
pain with lumbar-5/sacral-1 focal disk protrusion with 
central canal stenosis.  He further stated that the veteran 
had a long history of low back pain for over 15 years and 
described back pain severity.  He also stated that she had 
functional impairment due to low back pain.  Her motor exam 
revealed normal bulk and tone with no atrophy, her strength 
was 5/5, and sensory examination was normal to light touch 
and pinprick throughout.  Deep tendon reflexes were 2+ in the 
lower extremities and tandem gait and Romberg signs were 
negative.  Another VA examiner in April 2005 found that 
neurologically, her sensory and deep tendon reflexes were 
intact.  In light of all of this, the Board concludes that 
the veteran does not have a compensable degree of neuropathy 
in either of her lower extremities.  See 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2006).

In light of the above, the evidence does not support 
assignment of a staged rating.  See Fenderson, supra.

Plantar fasciitis rated 10 percent

After the appeal of the initial assignment of a 
noncompensable rating for this disability in June 1998, the 
RO increased the disability rating to 10 percent effective 
from January 1, 1998 in April 2006.  Diagnostic Code 5284 was 
used originally but the rating is now under Diagnostic Code 
5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
rating is warranted for moderate unilateral or bilateral 
flatfoot.  If there is severe flat foot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is warranted 
if it is unilateral, and a 30 percent rating is warranted if 
it is bilateral.  The preponderance of the evidence indicates 
that the veteran does not have or nearly approximate severe 
flat foot of either foot.  

The veteran had calluses on both big toes on examination in 
July 2004.  Also, on VA examination in April 2005, there was 
slight tenderness to palpation in both arches, but there was 
no evidence of abnormal weight bearing, and instead of 
reporting that there was marked deformity, the examiner 
indicated that her feet were radiographically normal.  Also, 
there was no ulceration and she had a full range of motion of 
her ankle and toes.  She complained of swelling but there was 
no edema found by that or another examiner in April 2005, or 
by an examiner in July 2004.  As severe flat foot of either 
foot is not present or nearly approximated, a higher initial 
rating is not warranted under Diagnostic Code 5276.  

The RO had considered the disability under Diagnostic Code 
5284 also.  A basis to assign a higher rating for either or 
both feet under Diagnostic Code 5284 is not present, however.  
Diagnostic Code 5284 provides a 10 percent rating for either 
foot when there is a moderate foot injury, and a 20 percent 
rating for either foot if there is a moderately severe foot 
injury.  The veteran does not have even a moderate foot 
injury of either foot, however.  The clinical manifestations 
are of some calluses of the big toes, and only slight 
tenderness to palpation of the arches as shown by the July 
2004 or April 2005 examination.  There has been no edema on 
the occasion of three examinations.  The April 2005 feet 
examiner indicated that there was no evidence of abnormal 
weight bearing or ulcerations, and that X-rays in July 2004 
showed no radiographic abnormalities of either foot.  Also, 
on VA examination in June 2004, the veteran had normal bulk 
and tone, normal strength in her lower extremities with no 
muscle atrophy, and normal gait.  She complained of swelling, 
weakness, stiffness, and redness in both feet on VA 
examination in April 2005, but none of these were found on 
any examination.  Even in consideration of 38 C.F.R. §§ 4.40, 
4.45, moderate foot injury of either foot is not present.  
The lack of significant functional impairment of the feet 
also militates against a finding of severe flatfoot of either 
foot, when 38 C.F.R. §§ 4.40, 4.45 are considered.

In light of the above, the evidence does not support 
assignment of a staged rating.  See Fenderson, supra.

Residuals of a pneumothorax rated 60 percent

The veteran appealed the initial assignment of a 
noncompensable rating for this disability in June 1998.  In 
April 2006, the RO increased the disability rating to 60 
percent effective from January 1, 1998; assigned a 100 
percent rating pursuant to 38 C.F.R. § 4.30 from August 25, 
2003 until the end of December 2003, then continued the 60 
percent rating from January 1, 2004.  

The Board will first address the period of the 100 percent 
rating assigned by the RO in the April 2006 rating decision.  
The veteran's disability is rated under Diagnostic Code 6843, 
which is rated using the General Rating Formula for 
Restrictive Lung Disease.  Note (2) of that general rating 
formula provides that, following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge. 

In this case, the record shows that the veteran was 
hospitalized on August 25, 2003 until September 4, 2003 for 
what was considered to be right lower lobe pneumonia with 
spontaneous pneumothorax.  She underwent a left tube 
thoracostomy on the date of hospital admission.  She was 
discharged on September 4, 2003.  The veteran had been 
discharged home on oxygen with a small residual pneumothorax 
in the left lung base.  When she went to her doctor for 
followup on September 22, 2003, however, her lung was found 
to be still collapsed, and she was readmitted to the hospital 
and had another left chest thoracostomy chest tube placement 
on that date.  It was not thought that this was a second 
recurrence of the pneumothorax; rather, there had been some 
mild interval progression.  She was discharged from the 
hospital on September 26, 2003.  Therefore, the continuation 
of the 100 percent rating until the end of December 2003 on 
the basis of either of these hospitalizations was correct.  
Whether the 100 percent rating should have been assigned 
using 38 C.F.R. § 4.30 versus being considered a schedular 
100 percent rating pursuant to Note (2) of the General Rating 
Formula for Restrictive Lung Disease, the effect is the same.

The remaining question is as to whether a rating higher than 
60 percent is warranted before August 25, 2000 or after 
December 2003.  

The only higher rating under the General Rating Formula for 
Restrictive Lung Disease is 100 percent.  The criteria for a 
100 percent rating require an FEV-1 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

The veteran's FEV1 was 48 percent of predicted on VA 
examination in March 1998, and 51 percent of predicted on VA 
examination in 2005.  FEV-1/FVC was 87 percent of predicted 
on VA examination in March 1998.  FEV1/FVC was 75, and it was 
predicted to be 84.  (75 divided by 84 is 89 percent.)  DLCO 
was 48 percent of predicted on VA examination in March 1998, 
and 49 percent of predicted on VA examination in 2005.  The 
scores reported do not support the assignment of a 100 
percent rating.

Also, it is not claimed or shown that the veteran has maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation).  In amendments to 
the rating schedule effective on October 6, 2006, special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845, 
provide, in part, that, if the maximum exercise capacity is 
not of record, evaluate the disability based on alternative 
criteria..  71 Fed. Reg. 52457-52459 (Sept 6, 2006) (to be 
codified at 38 C.F.R. § 4.96(d)(1)(i)).  It was noted that 
the rating schedule did not require that the maximum exercise 
capacity test be conducted in any case, and that it usually 
was not conducted.  Accordingly, consideration of this 
regulation is of no prejudice to the veteran.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Cor pulmonale (right heart failure) was not reported on 
private electrocardiogram in November 2003.  To the contrary, 
the electrocardiogram was normal.  Right 
ventricular hypertrophy was not present on private 
echocardiogram in October 2003.  Instead, the right vertical 
was of normal size.  Pulmonary hypertension was not reported 
on echocardiogram in October 2003 or on electrocardiogram in 
November 2003.  No episode of acute respiratory failure has 
been reported.  Additionally, the veteran does not 
require outpatient oxygen therapy.  In light of the above, a 
100 percent rating beyond that assigned by the RO is not 
warranted and the veteran's rating is correctly staged.  See 
Fenderson.


Varicose veins rated 10 percent

The RO assigned this disability a noncompensable rating in 
June 1998, effective from January 1, 1998.  In January 2002, 
it increased the rating to 10 percent, effective from January 
1, 1998.  

A February 1998 VA examiner found the veteran had varicose 
veins in the left pretibial and lower leg area, and a 
November 2000 VA examiner found that the veteran's varicose 
veins were mild.  He also described them as very minimal.  
The April 2005 veins examiner reported varicose veins along 
the veteran's left anterior tibia and left posterior calf, 
and that he could find no palpable or visible varicosities on 
the veteran's right lower extremity.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, in effect 
until January 11, 1998, a higher rating is warranted when 
moderately severe varicose veins are shown.  Moderately 
severe varicose veins are defined as involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
if there is no involvement of deep circulation.  A NOTE 
indicates that if there are severe varicosities below the 
knee, with ulceration, scarring, or discoloration and painful 
symptoms, then they will be rated as moderately severe.  If 
no more than moderate varicose veins are shown, even 
bilaterally, no more than a 10 percent rating is warranted.  
Moderate varicose veins have varicosities of superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion.  

The examination reports show that the veteran has no more 
than moderate varicose veins under the old criteria, and so a 
higher rating than 10 percent under the old criteria can not 
be assigned.  The examination reports indicate that only 
varicose veins of the left lower extremity are present, and 
that they are in the tibial and calf area and are minimal or 
mild.  The Board notes that varicose veins of the right lower 
extremity were shown in service, but that they are not shown 
currently.  

The new rating criteria from 38 C.F.R. § 4.104, Diagnostic 
Code 7120, including its NOTE (all effective from January 12, 
1998), indicate that the evaluations under 7120 are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity should be evaluated 
separately.  Asymptomatic palpable or visible varicose veins 
warrant a noncompensable rating.  Intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery, warrants a 10 percent 
rating.  Varicose veins with persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrants a 20 
percent rating.  

The evidence shows that the right lower extremity is not 
involved.  As recently as the April 2005 examination, there 
were no palpable or visible varicosities on the right lower 
extremity.  No VA examinations or other current evidence from 
before the April 2005 examination indicates that the right 
lower extremity is involved, and while the veteran reports 
right lower extremity symptoms, she is not competent to 
indicate that the right lower extremity is involved.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  That leaves the 
matter to be addressed to be the rating to assign in light of 
the severity of the left lower extremity varicose veins.  A 
10 percent rating is already assigned.  For a 20 percent 
rating, there must be varicose veins with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  The 
evidence shows that persistent edema is not present.  
Persistent edema was not found on VA examination in 1998, 
2000, 2004, or 2005, and to the contrary, edema was found to 
be not present on VA examinations in 2000, 2004 and 2005.  
The veteran that she had edema in service.  However, whether 
she has had persistent edema during the pertinent part of the 
rating period is what is at issue.

In light of the above, the evidence does not support 
assignment of a staged rating.  See Fenderson, supra.  

The Board has reviewed the rating schedule and finds that no 
other codes are appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).



Extraschedular consideration

On VA examination in June 2004, the veteran stated that she 
worked as a trainer.  Also, on VA examination in April 2005, 
she was working as a supervisor and trainer for a phone 
company.  She has recently submitted documents showing that 
she terminated employment in July 2006, and well as a claim 
for a total disability rating based on individual 
unemployability.  The Board will not consider whether she is 
unemployable, as that is a separate claim referred to the RO, 
but will consider whether any of the service-connected 
disabilities at issue present such an exceptional or unusual 
disability picture as to warrant referral for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2006). The 
governing criteria for an extraschedular rating under that 
section is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

In this case, the veteran has not had frequent periods of 
hospitalization due to any of the disabilities at issue.  
And, as discussed above, she has been appropriately 
compensated for the hospitalizations due to the pneumothorax 
in August and September 2003.  

As for marked inference with employment, she reported on VA 
examination in June 2004 that she would have a low back 
flare-up about once every three months lasting for about one 
to two days.  But she was still working a full time job with 
teaching and quality assurance, and could, even with a flare-
up, sometimes still work through the episode.  Exceptional 
interference with employment due to the plantar fasciitis or 
the varicose veins alone has not been documented.  As for the 
pneumothorax, although the 60 percent rating, and the period 
of 100 percent rating, indicate significant disability, the 
disability picture is not shown to be unusual for that type 
of disability.  Notably, in her statements submitted in July 
2006, the appellant did not attribute her decision to 
terminate her employment to any single disability.

While she has impairment from service-connected disabilities 
being considered in this decision, it has not been 
demonstrated that the veteran has had either marked 
interference with employment or frequent periods of 
hospitalization due solely to any one of these disabilities.  
Accordingly, referral for consideration of an extraschedular 
rating for any one of these disabilities is not warranted.  
38 C.F.R. § 3.321(b)(1) (2006).  The Board notes that the 
veteran evidence of impairment, including from limitation of 
motion of her lumbar spine, respiratory deficit, and plantar 
calluses.  However, after reviewing the record, the Board 
finds that there is not a basis to refer the veteran's claims 
for extraschedular consideration.  VAOPGCPREC. 6-96 (1996).  
The assigned compensable ratings are recognition that there 
is disabling impairment present and compensate for it 
adequately.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Medical evidence is required to demonstrate medical causation 
or to furnish a medical diagnosis when doing so is beyond the 
competence of a layperson.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

Residuals of a head injury

The RO denied service connection for residuals of a head 
injury in June 1998, and the veteran appealed.  

The veteran based her claim in January 1998 on a head injury 
in February 1978.  In May 1999, she stated in association 
with her head injury claim, that in August 1992, she had had 
an eye examination because she was experiencing blurry 
vision.  Eye impairment is discussed under the claim for 
residuals of an eye injury.  

In service, the veteran fainted and hit her head on cement, 
according to a February 1978 service medical record.  The 
impression was vasovagal response with fatigue.  

There was no diagnosis in service of residuals of head 
injury, nor is there any diagnosis in the VA examinations of 
1998, 2000, 2004, or 2005, or in any of the private or VA 
medical records contained in the claims folder.  The veteran 
denied headaches and dizziness on VA general medical 
examination in November 2000.  Essentially, no competent 
evidence of record indicates that there are residuals of a 
head injury.  In the absence of a current disability, service 
connection can not be established.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 43-144 (1992).  

Residuals of an eye injury

The RO denied service connection for injury to the eye in 
June 1998, and the veteran appealed.  

When the veteran claimed service connection in January 1998, 
she identified an eye injury in August 1989.  In May 1999, 
she reported that an eye examination was conducted in August 
1992 for complaints of blurred vision, and that a May 1992 
periodic physical examination report notes that she had had 
twitching in her left eye and blurred vision occurring more 
frequently.  She opined that it was probable that blurred 
vision is related to the original eye injury and should 
warrant service connection.  

There is an August 1989 service treatment record showing she 
complained of swelling and bruising of the right eye due to 
being hit with a rock.  She had infraorbital edema, 
ecchymosis, and tenderness.  Her vision was also examined in 
August 1992, as she recalls. 

However, a VA examiner who reviewed the veteran's history in 
February 1998 examined her and diagnosed a history of right 
eye trauma without residual; and minimal refractive error of 
the eye.  An examiner in November 2000 diagnosed presbyopia.  


The evidence, namely, the February 1998 examination report, 
shows that the in-service right eye injury has no residual.  
Accordingly, service connection can not be granted for right 
eye injury residuals.  The evidence shows current diagnoses 
of refractive error and presbyopia.  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Presbyopia is 
a form of refractive error.  McNeely v. Principi, 3 Vet. App. 
357, 364 (1992).  In light of the above, service connection 
is not warranted for residuals of eye injury, or for 
refractive error.  The veteran's May 1999 assertion that she 
currently has blurry vision as a result of an in-service eye 
injury is not competent.  Medical evidence is required to 
show medical causation.  Espiritu.  

Residuals of child delivery complications

The RO denied service connection for residuals of child 
delivery complications in June 1998, and the veteran 
appealed.  

The veteran alleges that as a result of her in-service 
episiotomy, she now has an extended opening.  She also notes 
that a delivery in-service was complicated by shoulder 
dystocia.

Service medical records show that the veteran underwent an 
episiotomy after child delivery in 1983, with 
sphincteroplasty and proctorrhaphy, and that there was a 
delivery complicated by shoulder dystocia in February 1983.  
However, she had normal well woman and gynecological 
examinations in service in January 1992 and October 1997 
respectively.  Additionally, after service, one examiner in 
November 2000 reported that she had had a delivery in 1983 
with episiotomy and a tear which required sphincteroplasty 
and proctorrhaphy, but that she had no trouble presently.  He 
also reported that she indicated that she had some leakage of 
urine with sneezing, but he did not diagnose urinary 
incontinence, whether due to child delivery complications or 
not, and he further indicated that she denied having 
incontinence of stool.  Another VA examiner in November 2000 
noted that the veteran reported no gynecological complaints.  
Additionally, the examiner found the pelvic examination was 
normal.  

Based on the preponderance of the evidence, no current 
disability is shown.  Essentially, none is diagnosed and the 
veteran has had normal examinations.  In light of the 
evidence, service connection is not warranted.  The veteran 
has indicated that she has an extended opening, but the 
medical examinations were normal and are found to be more 
probative.  She had sphincterotomy in service but denies 
incontinence of stool and no fecal or urinary incontinence is 
diagnosed.  In the absence of a currently diagnosed 
disability, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  

Excessive weight gain

The RO denied service connection for excessive weight gain in 
June 1998, and the veteran appealed.  

Service connection can only be granted for disability 
resulting from disease or injury which was incurred or 
aggravated in service.  The veteran argues in May 1999 that 
she started to become overweight in service and that she 
developed a serious weight problem when her injuries 
prohibited her from exercising.  There is a notation that she 
was overweight in service in May 1997.  She told a VA 
examiner in November 2000 that she was unable to lose weight 
or stay on a diet.  The examiner's impression was that she 
had obesity, and the examiner believed that although the 
veteran is unable to exercise, her obesity is due to excess 
food intake, and that the veteran would lose weight if she 
remained on diet.  In this case, the preponderance of the 
evidence indicates that the veteran's obesity is due to 
excess food intake; it is not a disease or injury incurred in 
service, nor is it proximately due to or the result of any of 
the veteran's service-connected disabilities.  In addition to 
the disabilities at issue in this decision, service 
connection is in effect for adjustment disorder and right 
knee disability.  The examiner's opinion is probative because 
the examiner is competent to render medical opinions, whereas 
the veteran is not.  Accordingly, neither direct nor 
secondary service connection is warranted for excessive 
weight gain.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310 (provides for service connection to the extent that a 
disability is caused, in whole or in part, by a 
service-connected disability).  


VA's duties to notify and assist

VA is required to notify the claimant and her representative, 
if any, of (1) the information and evidence that is necessary 
to substantiate the claim; (2) what evidence the claimant is 
responsible for providing; (3) what evidence VA will attempt 
to obtain; and (4) the need to submit any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2006); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

VA has satisfied its duty to notify.  A June 2004 letter 
provided all of the requisite notification for the service 
connection claims and all requisite notice for the increased 
rating claims except for telling the veteran what information 
and evidence is necessary to substantiate a claim for 
increase.  She was informed, however, of what was needed in 
various rating decisions in 1998, 2002, and 2006 and in the 
1998 statement of the case and its 2002 and 2006 supplements.  
The Board acknowledges that adequate notice was not furnished 
until after the June 1998 decisions that are the basis for 
this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed - by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  

For some of the disability ratings, adequate notice as to 
rating criteria from 38 C.F.R. Part 4 was not provided until 
the May 2006 supplemental statement of the case.  However, 
there were some changes in the rating criteria which 
prevented notice about the changes from being given before 
the rating criteria changed.  The veteran was told when the 
supplemental statement of the case was issued in May 2006 
that she could submit additional evidence.  She submitted 
additional evidence to the Board on appeal, and waived her 
right to initial RO consideration of it in September 2006.  
Under the circumstances, the Board concludes that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  There is no alleged or actual prejudice 
regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in May 2006 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While this was after the initial 
adjudication, it cured any notice and assistance deficiencies 
concerning effective date and/or degree of disability because 
the veteran was given an opportunity to submit evidence to 
the RO after that. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records and examination reports, and private 
medical records.  For the reasons set forth above, and given 
the facts of this case, no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.  For the headaches disorder 
claim, an examination is not necessary.  


ORDER

An initial higher evaluation for a lumbar spine disability is 
denied.

An initial higher evaluation for plantar fasciitis is denied.

A initial higher evaluation for the residuals of a 
pneumothorax is denied.

An initial higher evaluation for varicose veins is denied.

Service connection for the residuals of a head injury is 
denied.

Service connection for the residuals of an eye injury is 
denied.

Service connection for the residuals of child delivery 
complications is denied.


Service connection for excessive weight gain is denied.


REMAND

The veteran is currently rated as 30 percent disabled due to 
her service-connected left knee disability.  On appeal, she 
has submitted evidence indicating that she had a left total 
knee arthroplasty on March 28, 2006 at a VA facility.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating 
is assigned for 1 year following implantation of a 
prosthesis; thereafter, a minimum 30 percent rating is 
assigned, with higher ratings possible based on residual 
pain, weakness, or limitation of motion in the affected 
extremity.  The record does not show that the RO has 
considered the veteran's March 2006 knee surgery or 
Diagnostic Code 5055.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment 
records concerning the veteran's right 
knee.

2.  Thereafter, consider the veteran's 
pending claim in light of the additional 
evidence added to the record, and in 
light of all pertinent regulations, 
including 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


